 


116 HRES 413 EH: Expressing the immense gratitude of the House of Representatives for the acts of heroism, valor, and sacrifices made by the members of the United States Armed Forces and allied armed forces who participated in the June 6, 1944, amphibious landing at Normandy, France, and commending those individuals for their leadership and bravery in an operation that helped bring an end to World War II.
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 413
In the House of Representatives, U. S.,

June 4, 2019

RESOLUTION
Expressing the immense gratitude of the House of Representatives for the acts of heroism, valor, and sacrifices made by the members of the United States Armed Forces and allied armed forces who participated in the June 6, 1944, amphibious landing at Normandy, France, and commending those individuals for their leadership and bravery in an operation that helped bring an end to World War II.
 
 
Whereas June 6, 2019, marks the 75th anniversary of the day the United States launched the assault at Normandy, France, alongside troops of the United Kingdom, Canada, and Free France, known as Operation Overlord;  Whereas the D-Day landing was the largest single amphibious assault in history; 
Whereas an attack by Nazi E-boats during a series of large-scale rehearsals conducted in preparation for D-Day, known as Exercise Tiger, resulted in at least 749 American servicemen deaths;  Whereas soldiers of 6 divisions, including 3 from the United States, 2 from the United Kingdom with troops from Free France, and 1 from Canada, stormed ashore in 5 main landing areas on beaches in Normandy, code-named Utah, Omaha, Gold, Juno, and Sword; 
Whereas approximately 10,000 Allied casualties were incurred on the first day of the landing, with more than 6,000 being members of the United States Armed Forces;  Whereas over the course of Operation Overlord, the Allies managed to land more than 2,000,000 men in Northern France and suffered nearly 230,000 casualties; 
Whereas military and civilians on the home front and abroad made significant contributions and sacrifices toward the success of Operation Overlord, including more than 19,000 French civilian casualties during the Normandy campaign;  Whereas the Allied assault and following operations were supported by ships, aircraft, and troops from Australia, Belgium, Czechoslovakia, Free Norway, Greece, the Netherlands, New Zealand, and the Polish Armed Forces in the West; 
Whereas the arrival of United States forces in Europe and the ultimate success of the Normandy campaign, albeit at tremendous cost, ultimately turned the tide for the Allies and led to victory over Adolf Hitler, the Nazi regime, and of one of the most evil ideologies the world has ever seen;  Whereas the Normandy American Cemetery and Memorial in Normandy, France, is the final resting place for more than 9,000 Americans who gave their lives to the cause of liberating Europe from Nazi tyranny; 
Whereas the advanced age of the last remaining veterans of World War II and the Normandy landings, and the gradual disappearance of any living memory of the events, make it necessary to increase educational activities intended to impart these critical moments in history, particularly to younger generations;  Whereas the significant material remains of the Normandy landings found on the Normandy beaches and at the bottom of the sea in the territorial waters of France, such as shipwrecks and various items of military equipment, bear witness to the remarkable and unique nature of the material resources used by the Allied forces to execute the Normandy landings; 
Whereas the 5 Normandy beaches and a number of sites on the Normandy coast, including Pointe du Hoc and various paratrooper drop zones, were the scene of the D-Day landings and constitute a unique piece of world heritage and a symbol of peace and freedom; and  Whereas the world owes a debt of gratitude to the members of the Greatest Generation, who assumed the task of freeing the world from Nazi and Fascist regimes and restoring liberty in Europe: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes the 75th anniversary of the amphibious landing by the Allies on June 6, 1944, at Normandy, France and this seminal moment in American history that has shaped security and prosperity; 
(2)recognizes this decisive point in history that led to world leadership which now rests upon the shoulders of a free people, committed to modern liberal democracy, and all its tenets;  (3)recognizes the importance of World War II history and D-Day as symbols of the costs of freedom, the perils of fascism, and the indispensable nature of the global alliances and partnerships of the United States, through which the United States and its allies together stand ready to defeat any foe; 
(4)expresses gratitude and appreciation to the members of the United States Armed Forces and allied armed forces who participated in the D-Day operations, and other military and nonmilitary personnel, at home and abroad, who contributed to the success of Operation Overlord and turned the tide of war against the Nazis and the Axis Powers during World War II;  (5)expresses gratitude and appreciation to the young people of the United States, France, the United Kingdom, Canada, and all our allies for their efforts to celebrate the 75th anniversary of the Normandy landings, preserve the historical significance of D-Day, and ensure that future generations know of the acts of heroism and sacrifice carried out by Allied troops who gave their lives in the name of freedom; 
(6)calls for expanding educational efforts to ensure that the lessons of World War II and the sacrifices made in pursuit of freedom are never forgotten;  (7)recognizes the efforts of France and the people of Normandy to preserve for future generations the unique world heritage represented by the Normandy beaches and offshore sunken ship remains by inscribing those beaches and remains on the United Nations Educational, Scientific and Cultural Organization (UNESCO) World Heritage List; 
(8)requests that the President issue a proclamation recognizing the remaining living veterans of the Normandy campaign; and  (9)calls on the people of the United States to observe the 75th anniversary of the Normandy landings with appropriate ceremonies and programs to honor the sacrifices made by those who liberated Europe. 

Cheryl L. Johnson,Clerk.
